PER CURIAM.
The Rules and Regulations of the Florida Board of Bar Examiners, 32 F.S.A., 1970 Revision, as amended, are hereby further amended in the following respects, viz:
Rule 1, Section 4 is amended to read as follows:
“Section 4. The Florida Bar Examination shall be administered three times each year. The first administration shall be known as the First Triannual Examination; the second administration shall be known as the Second Triannual Examination and the third administration shall be known as the Third Triannual Examination. The applications of applicants applying for the First Triannual Examination must be postmarked or received not later than August 1. The applications of applicants applying for the Second Triannual Examination must be postmarked or received not later than November 1. The applications of applicants applying for the Third Triannual Examination must be postmarked or received not later than March 1.
“Applications for the First Triannual Examination postmarked or received after August 1 will not be processed for the First Triannual Examination. Applications for the Second Triannual Ex-*839animation postmarked or received after November 1 will not be processed for the Second Triannual Examination, and applications postmarked or received after March 1 will not be processed for the Third Triannual Examination. Requests for waiver of these filing deadlines will not be considered by the Board except under dire and unusual circumstances.”
This amendment shall become effective immediately upon the filing of this order.
It is so ordered.
CARLTON, C. J., and ROBERTS, ERVIN, ADKINS, BOYD, McCAIN and DEKLE, JJ., concur.